Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06-15-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11122078, 10938852 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The amended claims 1-5 and 7-15 and 17 – 20 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts and applicant’s arguments have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1-5 and 7-15 and 17 – 20 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Matt Grady (attorney) for filed amended claims:
1.	(Currently Amended) A system for managing privacy-enabled identification or authentication, the system comprising:
at least one processor operatively connected to a memory; 
	an identification data gateway, executed by the at least one processor, configured to filter invalid identification information from subsequent verification, enrollment, identification, or authentication functions, the identification data gateway comprising at least:
a first pre-trained validation helper network associated with identification information of a first type, wherein the first pre-trained validation helper network comprises a pre-trained neural network configured to:
evaluate an identification instance of the first type captured on a subject to determine if the identification instance is suitable for use, responsive to input of the identification instance of the first type to the first pre-trained validation helper network, wherein the first pre-trained validation helper network is pre-trained on evaluation criteria that is independent of identification of the subject of the identification instance seeking to be enrolled, identified, or authenticated:
responsive to a determination that the identification instance meets the evaluation criteria, validate the identification instance for use in subsequent verification, enrollment, identification, or authentication that establish the identity of the subject;
responsive to a determination that the identification instance fails the evaluation criteria, reject the information instance for use in subsequent verification, enrollment, identification, or authentication that establish the identity of the subject; and
generate at least a binary evaluation of the identification information instance based on the determination of the evaluation criteria, wherein the at least the binary evaluation includes generation of an output probability by the first pre-trained validation helper network that the identification instance is a valid or an invalid identification information instance; 
	wherein the authentication data gateway further comprises a plurality of validation helper networks associated with a respective type of identification information including the first pre-trained validation helper network, wherein the plurality of validation helper networks generate at least a binary evaluation of respective identification information inputs, and are configured to validate respective identification information independent of the subject seeking to be enrolled, identified, or authenticated; and include 
a first voice helper network trained to validate respective voice identification information independent of the subject seeking to be enrolled, identified, or authenticated; and
a first image helper network trained to validate respective image identification information independent of the subject seeking to be enrolled, identified, or authenticated.

2.	(Original) The system of claim 1, wherein the identification data gateway is configured to filter bad audio data from use in subsequent processing.

3.	(Original) The system of claim  2, wherein the identification data gateway is configured to accept audio data input and validate the audio input for use in transcription. 

4.	(Original) The system of claim 1, wherein the first pre-trained validation helper network is trained on presence data, and configured to determine the presence of a target to be evaluated.  

5.	(Original) The system of claim 3, wherein the first pre-trained validation helper network is configured to validate the presence data  independent of the subject seeking to be enrolled, identified, or authenticated.  

6.	(Cancelled) 

7.	(Original) The system of claim 1, wherein the first pre-trained validation helper network is configured process an image as identification information, and output a probability that the subject is wearing a mask.  

8.	(Previously Presented) The system of claim 7, wherein the first pre-trained validation helper network is configured to determine position of the mask being worn by the subject. 

9. 	(Previously Presented) The system of claim 7, wherein the first pre-trained validation helper network is configured to determine the positioning of the mask being worn by the subject irrespective of the subject to be identified.

10.	(Original) The system of claim 1, wherein the first pre-trained validation helper network is configured to process location associated input as identification information, and output a probability that the location associated input is invalid.

11.	(Currently Amended) A computer implemented method for managing privacy-enabled identification or authentication, the method comprising:
filtering, by at least one processor, invalid identification information from subsequent verification, enrollment, identification, or authentication functions, wherein the act of filtering includes:
executing, by the at least one processor, a first pre-trained validation helper network associated with identification information of a first type, comprising a pre-trained neural network;
evaluating, by the first pre-trained validation helper network, an identification instance of the first type captured on a subject to determine if the identification instance is suitable for use, responsive to input of the identification instance of the first type to the first pre-trained validation helper network, wherein the first pre-trained validation helper network is pre-trained on evaluation criteria that is independent of identification of the a subject of the identification instance seeking to be verified, enrolled, identified, or authenticated;
validating, by the at least one processor, the identification instance for use in subsequent verification, enrollment, identification, or authentication, in response to determining that the identification instance meets the evaluation criteria that establish the identity of the subject;
rejecting, by the at least one processor, the 
generating, by the at least one processor, at least a binary evaluation of the identification instance based on the determination of the evaluation criteria, wherein the at least the binary evaluation includes generation of an output probability by the first pre-trained validation helper network that the identification instance is a valid or an invalid identification information instance;
wherein the method further comprises:
executing a plurality of validation helper networks associated with a respective type of identification information including the first pre-trained validation helper network, wherein the plurality of validation helper networks generates at least a binary evaluation of respective identification information inputs to establish validity, and the act of executing the plurality of validation helper network includes:
executing a first voice helper network trained to validate respective voice identification information independent of the subject seeking to be enrolled, identified, or authenticated and a first image helper network trained to validate respective image identification information independent of the subject seeking to be enrolled, identified, or authenticated; and 
validating respective identification information independent of the subject seeking to be verified, enrolled, identified, or authenticated.

12.	(Original) The method of claim 11, wherein the act of filtering includes an act of filtering bad audio data from use in subsequent processing.

13.	(Original) The method  of claim  12, wherein the method further comprises accepting audio data input and validating the audio input for use in transcription. 

14.	(Original) The method of claim 11, wherein the first pre-trained validation helper network is trained on presence data, and the method further comprises determining the presence of a valid target to be evaluated.  

15.	(Original) The method of claim 14, wherein the method further comprises validating the presence data independent of the subject seeking to be verified, enrolled, identified, or authenticated.  

16.	(Cancelled) 

17.	(Original) The method of claim 11, wherein the first pre-trained validation helper network is configured process an image as identification information, and the method further comprises an act of outputting a probability that the subject is wearing a mask.

18.	(Original) The method of claim 17, wherein the method further comprises determining by the first pre-trained validation helper network that the mask is being worn properly by the subject. 

19.	(Previously Presented) The method of claim 17, wherein the method further comprises determining by the first pre-trained validation helper network that the mask is being worn properly by the subject irrespective of the subject to be identified.

20.	(Original) The method of claim 11, wherein method further comprises processing a location associated input as identification information by the first pre-trained validation helper network and generating by the first pre-trained validation helper network a probability that the location associated input is invalid.

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: a first pre-trained validation helper network associated with identification information of a first type, where the first pre-trained validation helper network comprises a pre-trained neural network configured to: evaluate an identification instance of the first type captured on a subject to determine if the identification instance is suitable for use, responsive to input of the identification instance of the first type to the first pre-trained validation helper network, where the first pre-trained validation helper network is pre-trained on evaluation criteria that is independent of identification of the subject of the identification instance seeking to be enrolled, identified, or authenticated: responsive to a determination that the identification instance meets the evaluation criteria, validate the identification instance for use in subsequent verification, enrollment, identification, or authentication that establish the identity of the subject; responsive to a determination that the identification instance fails the evaluation criteria, reject the information instance for use in subsequent verification, enrollment, identification, or authentication that establish the identity of the subject; and generate at least a binary evaluation of the identification information instance based on the determination of the evaluation criteria, where the at least the binary evaluation includes generation of an output probability by the first pre-trained validation helper network that the identification instance is a valid or an invalid identification information instance; where the authentication data gateway further comprises a plurality of validation helper networks associated with a respective type of identification information including the first pre-trained validation helper network, where the plurality of validation helper networks generate at least a binary evaluation of respective identification information inputs, and are configured to validate respective identification information independent of the subject seeking to be enrolled, identified, or authenticated; and include a first voice helper network trained to validate respective voice identification information independent of the subject seeking to be enrolled, identified, or authenticated; and a first image helper network trained to validate respective image identification information independent of the subject seeking to be enrolled, identified, or authenticated.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 11 mutatis mutandis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ortiz-Criado Jorge can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BADRINARAYANAN /Examiner, Art Unit 2496.